Title: From James Madison to James Monroe, 16 August 1813
From: Madison, James
To: Monroe, James



private
Dear Sir
Montpelier Aug. 16. 1813
I return the papers brought me from the Dept. of State by the mail of this morning. If it be found that Warden bargained with Dr. Stephens, his reasonable charges must of course be allowed. But, unless, the oral communications from W. thro’ S. be of importance and distinct from the case of the chargéship, it has but too much the aspect of a public expence incurred by W. for the purpose of pleading his own cause with the Govt. here, and also perhaps of accomodating the advocate, who wd. otherwise have come at his own expence.
We are still without rain, and the prospect in our Corn fields becoming desperate. Affece. respects.
James Madison
